DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 09 March 2021.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 4-5, 11-12, 18-19 have been canceled.
Claims 2, 9, 16 were previously canceled. 
Claims 1, 3, 6-8, 10, 13-15, 17, 20-21 are currently pending and have been examined.
This action is made FINAL. 
	
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/543,762, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1, 8 and 15 contain recitations of “prompting a patient to provide encounter information via a virtual assistant during a pre-visit portion of a patient encounter; and obtaining encounter information from the patient in response to the prompting by the virtual assistant, wherein the encounter information    Provisional application 62/543,762 discloses set-up of a microphone array in an exam room with a doctor and patient that may be used to transcribe a conversation between patient and doctor into a partially complete medical record, but does not disclose using a virtual assistant to prompt a patient to provide information during a pre-visit portion of a patient encounter, obtaining information via the virtual assistant in response to prompting, and generating a transcript of the encounter information obtained during pre-visit portion of patient encounter via the virtual assistant.  
Dependent Claims 3, 6-7, 10, 13-14, 17, 20-21 are not supported as these claims are dependent on claims 1, 8 and 15, respectively.  
Accordingly, claims 3, 6-7, 10, 13-14, 17, 20-21 are not entitled to the benefit of provisional application 62/543,762. 
Applicant’s claim to the benefit of prior-filed application No. 62/638,809 is acknowledged.  For purposes of Examination, a priority date of 05 March 2018 for provisional application 62/638,809 is being given for claims 1, 3, 6-8, 10, 13-15, 17, 20-21.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 Jan 2021 and 09 Mar 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:




Claims 1, 3, 6-8, 10, 13-15, 17, 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claim(s) recite(s) subject matter within a statutory category as a computer-implemented method (claims 1, 3, 6-7), computer program product (claims 8, 10, 13-14), and computing system (claims 15, 17, 20-21).  

These steps of Claims 1, 8 and 15, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “computer-implemented method for automating an intake process, executed on a computing device”, “via a virtual assistant” and “by the virtual assistant” (Claim 1), “computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations”, “via a virtual assistant” and “by the virtual assistant” (Claim 8), and “computing system including a processor and memory configured to perform operations”, “via a virtual assistant” and “by the virtual assistant” (Claim 15) language, prompting, audibly, a patient to provide encounter information during a pre-visit portion of a patient encounter in the context of this claim encompasses a first individual verbally asking a second individual, such as a patient, to provide information prior to visiting with the doctor.  Similarly, but for the computer-implemented method/computer program product/computing system language, obtaining, audibly, encounter information from the patient in response to the audible prompting, in the context of this claim encompasses an individual receiving verbal information from a second individual (e.g., patient) after asking the patient for information.  Similarly, but for the computer-implemented method/computer program product/computing system language “by the virtual assistant”, the limitation processing the encounter information to transcribe an encounter transcript of the encounter information, including the encounter information audibly obtained from the patient via the audible prompting during the pre-visit portion of the patient encounter, in the context of this claim, under its broadest reasonable interpretation, involves an individual listening to information collected from a patient before the patient sees the doctor, and writing/typing out the information in transcript form. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal interactions between an individual and a computer to follow a set of instructions. In the instant claims, the abstract idea is directed prompting an individual for information before the individual sees a doctor, collecting information from the individual, and creating a transcript of the information obtained.  See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 10, 17
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “via a virtual assistant”/”by the virtual assistant” and “computer-implemented method”, “computer program product”, “computing system” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [ 0045 ], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “wherein the encounter information is obtained by the virtual assistant during the pre-visit portion of the patient encounter using at least one of a machine vision system and an audio recording system” amounts to mere data gathering, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of “wherein the pre-visit portion of the patient encounter is in a check-in area of a physical monitored space”; “in the check-in area of the physical monitored space”, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 10, 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 3,  10, 17, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 6-7, 13-14, 20-21, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using a computerized system to obtain encounter information from a patient, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 3, 10, 17, processing at least a portion of the encounter transcript to populate a portion of a patient medical record, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
Dependent claims 3, 6-7, 10, 13-14, 17, 20-21, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. 
For the reasons stated, Claims 1, 3, 6-8, 10, 13-15, 17, 20-21 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 6-8, 13-15, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nusbaum (US Publication 20130064358A1), in view of Cashman et al (US Publication 20130173287A1). 

Regarding Claim 1, 8 and 15, Nusbaum discloses the following:  

Prompting, audibly, a patient to provide encounter information via a virtual assistant during a pre-visit portion of a patient encounter; ([0019] discloses “in step 201, the HCMS 112 may receive a call from a patient 104 desiring healthcare services…In a preferred embodiment, the HCMS 112 may receive the call automatically with an introductory greeting message using an Interactive Voice Response (IVR) technology. As known to one skilled in the art, IVR is a technology that allows a computer to interact with humans through the use of voice and dual tone multi-frequency (DTMF) keypad inputs. IVR systems can respond with prerecorded or dynamically generated audio to further direct users on how to proceed. In one embodiment, the call may be received by playing back a speech file preferably stored on the hard drive 120…Then, at step 206, the patient 104 may be prompted to answer an initial screening of health related questions to determine if it is a true health emergency. The initial screening of health related questions may be asked by an operator or it may be an automated system with a set of pre-recorded questions by playing back a speech file stored on the hard drive 120. Such topics of questions may include, but are not limited to, medical conditions relating to burns, bleeding, high fever, and cardiac arrest, etc.”; ) and
	obtaining, audibly, encounter information from the patient in response to the audible prompting by the virtual assistant, wherein the encounter information is obtained by the virtual assistant during the pre-visit portion of the patient encounter using an audio recording system ([0020] “if it is determined not to be a true health emergency at step 208, then at the next step 214 the initially unrecognized patient 104 may be prompted by and.  
processing the encounter information to transcribe an encounter transcript of the
encounter information, including the encounter information audibly obtained from the patient via the audible prompting by the virtual assistant during the pre-visit portion of the patient encounter ([0021] discloses “Then the HCMS 112 may prompt the patient 104 at step 226 to answer a series of second screening questions to assess patient's 104 current health condition…the second screening questions may include, but are not limited to, inquiring whether the patient 104 is currently experiencing symptoms such a headache, cough, fever, chest pain, high blood pressure, dizziness, shortness of breath, irregular heart beat etc. An operator may listen to the spoken words of the patient 104. Alternatively, the voice recognition device 118 may convert the spoken words of the patient 104 into text”; [0021] and [0022] disclose that this occurs during pre-visit portion: [0021], “At step 228 the HCMS 112 may  Immediately following the step 232, the HCMS 112 may connect the call to the patient's HCP'S device 110 at step 234. Then at step 236, the recording device 116 may record the conversation between the HCP 108 and the patient”).  
	Nusbaum does not teach the following, but Cashman, which is directed to a medical kiosk that can be used for patient check-in and gathering patient information before a medical appointment, does teach the following: 
wherein the pre-visit portion of the patient encounter is in a check-in area of a physical monitored space ([0010] “the device of the present invention could be located in a lobby or special region of a doctor's office or medical facility”; see [0029]; in particular, “the medical kiosk has an exterior check-in registration station. The check-in registration station can include a key pad and/or key board for identification and/or data entry, a touch screen for identification and/or data entry, microphone and/or voice recognition software for identification and/or data entry, fingerprint scanner for identification and/or data entry, and/or retina scanner for identification and/or entry”. 
in the check-in area of the physical monitored space ([0010] “the device of the present invention could be located in a lobby or special region of a doctor's office or medical facility”; [0029] “the medical kiosk has an exterior check-in registration station. The check-in registration station can include a key pad and/or key board for identification and/or data entry, a touch screen for identification and/or data entry, microphone and/or voice recognition software for identification and/or data entry, fingerprint scanner for identification and/or data entry, and/or retina scanner for identification and/or entry”). 
wherein the encounter information is obtained by the virtual assistant during the pre-visit portion of the patient encounter using a machine vision system  ([0029] “The check-in registration station can include…fingerprint scanner for identification and/or data entry, and/or retina scanner for identification and/or entry”). 
Nusbaum discloses a method of using an automated system (e.g., virtual assistant) to take phone calls from patients who wish to speak with a healthcare provider (HCP), ask questions to screen the patient prior to speaking with an HCP, collect the patients’ answers and transcribe voice to text. Nusbaum does not explicitly disclose that this system is located in a check-in area of a physical monitored space or that the encounter information is obtained using a machine vision system.  Cashman teaches using a check-in station of a medical kiosk (a physical monitored space) to obtain patient encounter information and gathering encounter information via machine vision (finger print or retina scan). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Nusbaum with these teachings of Cashman, to use the invention in a check-in area of a physical monitored space to provide initial screening for a patient (Cashman [0010]) and so that a patient can provide relevant information (medical history, symptoms, insurance information, etc.) prior to a medical appointment and to improve efficiency and reduce errors by keeping patient demographic data up to date (Cashman [0029]). 
	 Nusbaum teaches obtaining patient encounter information audibly, but does not each obtaining encounter information via a machine vision system. Cashman does teach using a machine vision system to obtain encounter information. The prior art of Nusbaum differs from the claim by the substitution of gathering information via machine vision system instead of gathering information audibly.  The substituted components were known. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable (KSR Rationale B).  
	
Regarding Claims 6, 13, and 20, Nusbaum/Cashman disclose the limitations of Claims 1, 8 and 15 respectively. Nusbaum further discloses the encounter information includes one or more of: patient background information; patient current-prescription information; patient insurance information; and patient symptom information ([0020] discloses “The questions may be asked by an operator or by an automated system with a set of pre-recorded questions by playing back a speech file stored on the hard drive 120…The questions may include, but are not limited to, inquiring about patient's 104 name, date of birth, social security number, insurance data, telephone number etc.”; [0021] discloses “Then the HCMS 112 may prompt the patient 104 at step 226 to answer a series of second screening questions to assess patient's 104 current health condition. For example, the second screening questions may include, but are not limited to, inquiring whether the patient 104 is currently experiencing symptoms such a headache, cough, fever, chest pain, high blood pressure, dizziness, shortness of breath, irregular heart beat etc.”). 

Regarding Claims 7, 14, and 21, Nusbaum/Cashman disclose the limitations of Claims 1, 8 and 15 respectively. Nusbaum further discloses the pre-visit portion of the patient encounter includes: a patient intake portion of the patient encounter ([0020] “The questions may be asked by an operator or by an automated system with a set of pre-recorded questions by playing back a speech file stored on the hard drive 120. The questions may be configured to identify the patient 104 and to determine how to handle the call. The questions may include, but are not limited to, inquiring about patient's 104 name, date of birth, social security number, insurance data, telephone number etc. In step 216, the patient's 104 answers to the questions may be used by the HCMS 112 to determine whether the patient 104 is registered. If the patient 104 is not registered, then the patient 104 is prompted by the HCMS 112 to register in step 218”; [0021] “Then the HCMS 112 may prompt the patient 104 at step 226 to answer a series of second screening questions to assess patient's 104 current . 


Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nusbaum (US Publication 20130064358A1) in view of Cashman et al (20130173287A1), further in view of Johnson et al (US Publication 20120101847A1).

Regarding Claim 3, 10, 17, Nusbaum does not explicitly disclose the following, but Johnson, which is directed to a system and method of obtaining patient encounter information, transcribing to text, and identifying clinically relevant concepts to insert into medical records, does teach: 
processing at least a portion of the encounter transcript to populate at least a portion of a medical record associated with the patient encounter  ([0023] discloses “In at least one embodiment, instructions are provided, which, when executed by the mobile medical computing device, cause the device to perform a process comprising: outputting the transcribed recording, wherein said outputting comprises at least one of: … automatically incorporating the transcribed recording into the physician's or other authorized care provider's electronic medical record regarding the patient; automatically incorporating the transcribed recording into the patients electronic medical record stored in the mobile medical computing device”). 
Nusbaum/Cashman disclose a method of using an automated system (e.g., virtual assistant) to obtain patient encounter information audibly and via a machine vision system in a check-in area of a physical monitored space. Nusbaum discloses creating an “electronic record” of information gathered during a phone call, but does not explicitly teach that the encounter 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Nusbaum/Cashman with the teachings of Johnson, to make patient records more complete (Johnson [0009]), to relieve/reduce the burden of inputting new records by health care providers, in order to free up care providers' time to spend more of it with the patients (Johnson [0117]), and to send data to a patient’s EMR in a rapid, accurate manner (Johnson [0147]). 



Response to Applicant’s Remarks and Arguments 

101 Rejection
Applicant’s arguments have been fully considered, but are not persuasive.  Applicant asserts that the amendment of Claims 1, 8 and 15 places the claims in condition for allowance.  See 101 Rejection section above which has been updated to address the new claim language.  Accordingly, 101 Rejection is maintained.  

103 Rejection
	Applicant’s arguments have been fully considered, but are moot in light of Applicant’s amendment.  Applicant’s amendment to Independent Claims necessitated new reference.  Accordingly, the 103 Rejection is maintained. 


CONCLUSION
                                                                                                                                                                                                 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/A. K. A./
Examiner, Art Unit 3626
	
/JONATHAN DURANT/Primary Examiner, Art Unit 3626